DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claim 1 is the inclusion of at least one loop of the plurality of loops is located in each of the first and second end sections and the middle section, wherein a size of the loop area of at least one loop arranged in each of the first and second end sections is smaller than a size of the loop area of at least one loop arranged in the middle section, thereby providing a sensitivity pattern of the at least one receive coil with different weightings to the plurality of loops, the product of the sensitivity pattern of the at least one receive coil and each of a plurality of tilt weighting functions having an average value of zero, each of the plurality of tilt weighting functions describing a tilt and/or misalignment between the sensor unit and the scale in the measuring direction. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. Claims 3-18 have been found allowable due to their dependencies upon claim 1. 

The primary reason for allowance of claim 25 is the inclusion of a peak coupling of each of the plurality of loops of the at least one receive coil being given depending on their relative orientation and a weighting factor being applied to each of the plurality of loops representing its loop area size, and the loop area sizes being defined so that the total coupling of the field pattern and the at least one receive coil having equal and opposite amounts at a first relative position with a minimum total coupling and a second relative position with a maximum total coupling. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
8/13/2021